Citation Nr: 0717226	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from February 1978 to February 
1981 with subsequent unverified service with the Army 
Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 1999 claim, the veteran stated that he was 
activated to federal active duty in 1987 and served from 1987 
to 1991.  The evidence of record includes a periodic 
examination from 1990 which reports that the veteran was a 
member of the Army Reserve.  This record reports the 
veteran's history of nervous trouble and epigastric problems, 
and subsequent Latrobe Hospital records attribute the 
veteran's epigastric problems to a somatoform disorder.  

The dates of the veteran's service in the Army Reserve must 
be verified, specifically the veteran's dates of active duty 
for training in order to determine if the veteran's nervous 
condition was incurred in service.  The RO must also request 
all available medical records from the veteran's Reserve 
unit.  See claim for information.  Accordingly, the case is 
REMANDED for the following action:

1. Obtain the veteran's Army Reserve 
personnel and medical records.  The 
periods of active duty for training 
should be specified, if available.  If 
either record is not available, that fact 
should be so specified.  

2.  Thereafter, the RO should re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




